Citation Nr: 1213522	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to continued improved death pension from April 1, 2008.


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from October 1950 to September 1951.  He died in March 2007.  The appellant is his widow.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied continued improved death pension from April 1, 2008.  A Board hearing at the local RO was held in May 2011 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  The Board remanded this matter in November 2011 for further development. 

The Board also remanded the issue of entitlement to service connection for the cause of the Veteran's death for issuance of a statement of the case.  The RO issued a statement of the case in November 2011 in compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The appellant did not submit a substantive appeal with respect to this issue.  Accordingly, this issue is not in appellate status.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2011 remand, the Board instructed the RO to request from the appellant a full and complete report of her net worth, income, and expenses including detailed information on unreimbursed medical insurance, pharmacy, and travel expenses for the years 2008, 2009, and 2011 up to present.  The RO was also directed to provide the appropriate forms with instructions on what income and expenses are reportable and excludable.  In November 2011, the RO sent a letter to the appellant requesting this information as well as sending VA forms for her to complete.  To date, the appellant has not responded.  Nevertheless, the Board also directed the RO to readjudicate the claim, and furnish a supplemental statement of the case that included clear reasons and bases for all determinations, and afforded the appropriate time period to respond.  However, it does not appear that the RO has issued a follow-up supplemental statement of the case.  Thus, in order to comply with the Board's November 2011 remand, the RO must take additional action and furnish a supplemental statement of the case.  See Stegall, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file and readjudicate the claim for payment of an improved non-service-connected pension from April 1, 2008, and furnish a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


